[Cite as State v. Kryling, 2011-Ohio-166.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY



STATE OF OHIO,                                             CASE NO. 5-10-25

   PLAINTIFF-APPELLEE,

  v.

CHRISTIAN T. KRYLING,                                        OPINION

   DEFENDANT-APPELLANT.



                 Appeal from Hancock County Common Pleas Court
                           Trial Court No. 2009 CR 239

                                       Judgment Affirmed

                            Date of Decision: January 18, 2011




APPEARANCES:

        Keith O’Korn for Appellant

        Drew A. Wortman for Appellee
Case No. 5-10-25



PRESTON, J.

       {¶1} Appellant-defendant, Christian T. Kryling (hereinafter “Kryling”),

appeals the judgment of sentence entered against him by the Hancock County

Court of Common Pleas. For the reasons that follow, we affirm.

       {¶2} On December 1, 2009, Kryling was indicted on one count of

aggravated robbery in violation of R.C. 2911.01(A)(1), a felony of the first degree.

Contained in the single count indictment was a repeat violent offender

specification pursuant to R.C. 2941.149. On December 9, 2009, Kryling entered a

plea of not guilty to the sole count in the indictment. On February 4, 2010, the

trial court granted Kryling’s then-appointed trial counsel’s motion to withdraw and

appointed Kryling another trial counsel.

       {¶3} A motion hearing was scheduled for July 13, 2010, but instead, on

July 13, 2010, after negotiations with the State, Kryling withdrew his previous not

guilty plea and entered a plea of guilty to the sole count in the indictment. In

exchange for Kryling’s guilty plea, the State dismissed the repeat violent offender

specification. Moreover, at the hearing, the parties informed the trial court that

they had entered into a joint recommended sentence of nine (9) years in prison for

the aggravated robbery offense. After conducting a Crim.R. 11 colloquy, the trial

court found Kryling guilty of aggravated robbery and set the matter for sentencing.




                                           -2-
Case No. 5-10-25


       {¶4} On July 29, 2010, the sentencing hearing was held, at which time,

the trial court imposed the jointly recommended nine (9) year prison term.

       {¶5} Kryling now appeals and raises one assignment of error.

                           ASSIGNMENT OF ERROR

       THE SENTENCE WAS CONTRARY TO LAW AND
       CONSTITUTED AN ABUSE OF DISCRETION, AND TRIAL
       COUNSEL WAS INEFFECTIVE FOR NOT OBJECTING TO
       THE SENTENCE OR ADVISEMENTS RENDERED BY THE
       TRIAL COURT. (APPENDIX, EX. 1-3 AND JULY 13 AND
       JULY 29, 2010 TRANSCRIPT OF PROCEEDINGS).

       {¶6} In his only assignment of error, Kryling argues that his sentence was

contrary to law and that the trial court abused its discretion in imposing the

sentence. In particular, Kryling claims that his sentence was contrary to law

because the trial court incorrectly informed him of his eligibility of judicial release

at the change of plea hearing, and because the trial court failed to consider the

rehabilitation factor in R.C. 2929.11(A) and the seriousness or recidivism factors

contained in R.C. 2929.12(D) and (E). Kryling also claims that his trial counsel

was ineffective for failing to object to the sentence or the incorrect statements

made by the trial court regarding the possibility of judicial release. In response,

the State argues that Kryling’s sentence is not reviewable by this Court because it

was the result of a joint recommendation of sentence entered into by both Kryling

and the State.




                                         -3-
Case No. 5-10-25


      {¶7} Pursuant to R.C. 2953.08, a sentence is not subject to review when

the sentence is (1) authorized by law; (2) jointly recommended by the parties; and

(3) imposed by the sentencing judge. State v. Giesey, 3d Dist. No. 5-06-31, 2006-

Ohio-6851, ¶8 citing State v. Porterfield, 106 Ohio St.3d 5, 2005-Ohio-3095, 829

N.E.2d 690, ¶8. In discussing jointly recommended sentences, the Ohio Supreme

Court has recognized that “[t]he General Assembly intended a jointly agreed-upon

sentence to be protected from review precisely because the parties agreed that the

sentence is appropriate. Once a defendant stipulates that a particular sentence is

justified, the sentencing judge need not independently justify the sentence.”

Porterfield, 2005-Ohio-3095, at ¶25. See, also, State v. Cremeens, 4th Dist. No.

06CA646, 2006-Ohio-7092, ¶10; State v. Franklin, 4th Dist. No. 05CA9, 2006-

Ohio-1198, ¶15; State v. Covington, 5th Dist. No. CT2005-0038, 2006-Ohio-2700,

¶12; State v. Hammond, 8th Dist. No. 86192, 2006-Ohio-1570, ¶5, fn.1.

      {¶8} Here, the State claims that Kryling’s sentence is not reviewable

because there was a negotiated resolution with a specific jointly recommended

sentence of nine (9) years. Kryling responds and claims that his sentence is still

reviewable by this Court because there is nothing in any of the applicable

judgment entries or documents that states that the parties had entered into a joint

recommendation of sentence.

      {¶9} Although there is nothing explicitly written in the judgment entries

or the written plea agreement signed by Kryling and the State, we find that the


                                        -4-
Case No. 5-10-25


record clearly demonstrates that this plea agreement contained a joint

recommendation of sentence. At the change of plea hearing on July 13, 2010, the

State explained the terms of the plea agreement to the trial court as follows:

       It is the State’s understanding of the negotiations in this case for
       the Defendant to withdraw his plea that’s previously been
       entered of not guilty, and enter a plea of guilty to the sole count
       contained in the indictment of aggravated robbery, in violation
       of statute 2911.01(A)(1). That would be a guilty plea to the
       charge without specifications.
       In exchange, that the State would move the Court to dismiss the
       repeat violent offender contained [sic] this single count of the
       indictment and pursuant to negotiation [sic] states that we would
       have a brief continuance for sentencing in approximately two
       weeks.
       At that point in time on July 29th it would be the joint
       recommendation of the parties as an F-1, the Court impose a
       prison term of nine years with The Department of Rehabilitation
       & Corrections.

(July 13, 2010 Tr. at 4-5) (emphasis added). Subsequently, Kryling’s defense

counsel acknowledged the terms of the agreement and told the trial court that they

were in agreement with those terms. (Id. at 6). In addition, during the Crim.R. 11

colloquy, the trial court went over the details of the negotiated plea and joint

recommendation of sentence with Kryling. In particular, the trial court stated as

follows:

       The Court: You’re pleading guilty to the base indictment, the
       aggravated robbery charge. Is that your understanding?
       Mr. Kryling: Yes, sir.
       The Court: State of Ohio is dismissing the specification, the
       repeat violent offender specification, to the indictment. Is that
       your understanding?
       Mr. Kryling: Yes, sir.


                                         -5-
Case No. 5-10-25


       The Court: We’re coming back here July 29th at 8:30 a.m. for
       sentencing. Is that your understanding?
       Mr. Kryling: Yes, sir.
       The Court: State of Ohio, through the Prosecutor’s Office, you,
       through Mr. Zografides, have negotiated a specific sentence.
       That’s nine years with the Ohio Department of Rehabilitation &
       Correction and you’ll be ordered to pay the costs of proceedings
       in this case. Do you understand?
       Mr. Kryling: Yes, sir.
       ***
       The Court: And everybody negotiated a number of nine years in
       prison. Do you understand?
       Mr. Kryling: Yes, sir.
       The Court: Okay. Any questions at all about the plea
       negotiations?
       Mr. Kryling: No, sir.

(July 13, 2010 Tr. at 19-20) (emphasis added). Moreover, on July 29, 2010, at the

sentencing hearing, the State again stated on the record, “[w]ith regards to the

State’s position of sentencing, the Court is aware this is a joint recommendation.

Both the State and the defense will be asking the Court to impose a nine year

prison term with the Ohio Department of Rehabilitation and Corrections.” (July

29 2010 Tr. at 4) (emphasis added). Furthermore, at the sentencing hearing,

Kryling even acknowledged to the trial court that he was aware that he was

accepting nine years as his prison sentence. (Id. at 15).

       {¶10} Based on the above, we believe that the record clearly demonstrates

that Kryling and the State had entered into a joint recommendation of sentence for

nine (9) years in prison, despite Kryling’s argument to the contrary. See State v.

Wright, 7th Dist. No. 09 MA 1, 2009-Ohio-4636, ¶¶19-23 (“[A]lthough neither



                                         -6-
Case No. 5-10-25


party nor the trial court uses the words ‘jointly recommended sentence’ at either

the sentencing hearing or in the written plea, given the statements made at the

sentencing hearing, we find that the community control sentence that was imposed

by the court was a jointly recommended sentence.”)        Compare with State v.

Griffith, 10th Dist. No. 10AP-94, 2010-Ohio-5556, ¶22 (finding that the record

contained no evidence of a jointly recommended sentence) and State v. Lampson,

10th Dist. No. 09AP-1159, 2010-Ohio-3575, ¶13 (finding that there was no

evidence of a jointly recommended sentence). However, see, also, State v. Baird,

7th Dist. No. 06-CO-4, 2007-Ohio-3400, ¶¶13-16 (finding that because

defendant’s sentence was jointly recommended, fell within the statutory range, and

was imposed by the sentencing judge, defendant could not appeal his sentence);

State v. Rojas, 5th Dist. No. 2004-AP-03-0018, 2004-Ohio-3642, ¶12 (finding that

the record demonstrated that defendant’s sentence was jointly recommended and

was thus not reviewable); State v. Strong, 11th Dist. No. 2002-L-067, 2003-Ohio-

7219, ¶¶6-9 (finding that because the sentence was jointly recommended and was

within statutory range the court was without authority to review defendant’s

sentence for felonious assault). Therefore, so long as the sentence was authorized

by law, meaning that the sentence was within the applicable statutory range, R.C.

2953.08(D) provides that the sentence is not subject to appellate review and no

error regarding the sentence can be argued.




                                        -7-
Case No. 5-10-25


         {¶11} The statutory sentencing range available for a first degree felony is

three to ten years. R.C. 2929.14(A)(1). Here, Kryling was sentenced to nine (9)

years in prison, which clearly falls within the statutory sentencing range. Because

Kryling’s sentence falls within the permissible statutory range for his offense, it

was authorized by law. We note that had the State not dismissed the repeat violent

offender specification, Kryling would have been facing an additional and

mandatory prison term. See R.C. 2929.14(D)(2). However, in exchange for his

guilty plea, the State dismissed the repeat violent offender specification, and both

parties agreed to a prison sentence of nine (9) years. Accordingly, since the

imposed sentence was a jointly recommended sentence and was within the

applicable statutory range, we find that review of Kryling’s sentence is barred

pursuant to R.C. 2953.08(D) and we cannot address any of his arguments

pertaining to his sentence.1 State v. Turrentine, 3d Dist. No. 1-08-18, 2008-Ohio-

3231, ¶¶10-13, citing State v. Knisely, 3d Dist. No. 5-07-37, 2008-Ohio-2255, ¶¶7-

12.

         {¶12} Finally, Kryling argues that his trial counsel was ineffective. While

Kryling admits that the incorrect advisement of his eligibility for judicial release


1
  We note that throughout his appellate brief, Kryling claims that his sentence was not “authorized by law”
because the trial court incorrectly advised him of his eligibility for judicial release at the change of plea
hearing. While the trial court did inform Kryling that he was not eligible for judicial release at the change
of plea hearing, despite the fact that Kryling is eligible under the statute for judicial release, this in no way
renders his sentence “unauthorized.” (July 13, 2010 Tr. at 21); R.C. 2929.20(A)(1)(a). Moreover, as
Kryling specifically acknowledges in his brief, the “incorrect advisement of his ineligibility for judicial
release did not induce him to plea[d] guilty”; therefore, there is no need for this Court to discuss his
argument. (Appellant’s Brief at 10) (emphasis in original).


                                                      -8-
Case No. 5-10-25


“did not induce him to plea[d] guilty,” Kryling still claims that his trial counsel

was ineffective for failing to object to the trial court’s incorrect statement and for

failing to subsequently request that the trial court clarify its statements concerning

judicial release at the sentencing hearing. (Appellant’s Brief at 10) (emphasis in

original). We disagree.

       {¶13} A defendant asserting a claim of ineffective assistance of counsel

must establish: (1) the counsel’s performance was deficient or unreasonable under

the circumstances; and (2) the deficient performance prejudiced the defendant.

State v. Kole (2001), 92 Ohio St.3d 303, 306, 750 N.E.2d 148, citing Strickland v.

Washington (1984), 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674. To

establish prejudice when ineffective assistance of counsel relates to a guilty plea, a

defendant must show there is a reasonable probability that but for counsel’s

deficient or unreasonable performance the defendant would not have pled guilty.

State v. Xie (1992), 62 Ohio St.3d 521, 524, 584 N.E.2d 715, citing Hill v.

Lockhart (1985), 474 U.S. 52, 59, 106 S.Ct. 366, 88 L.E.2d 203; Strickland, 466

U.S. at 687. To begin with, we do not believe that Kryling’s trial counsel’s

performance was deficient or unreasonable in this particular case; however, even if

Kryling’s trial counsel’s performance was not reasonable under these

circumstances Kryling has not established prejudice since Kryling has explicitly

stated that he would have gone forward with his guilty plea and with the jointly

recommended sentence of nine (9) years in prison despite the incorrect


                                         -9-
Case No. 5-10-25


information regarding judicial release. Therefore, we find Kryling’s argument

meritless.

       {¶14} Kryling’s assignment of error is, therefore, overruled.

       {¶15} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed


ROGERS, P.J., and WILLAMOWSKI, J., concur.
/jnc




                                        -10-